Citation Nr: 0327282	
Decision Date: 10/10/03    Archive Date: 10/20/03	

DOCKET NO.  99-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for 
hemorrhoids, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial (compensable) rating 
for left ear hearing loss. 

3.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling. 

4.  Entitlement to an increased initial rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1992, and from March 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
degenerative disc disease of the lumbar spine, assigning a 
20 percent evaluation, and degenerative disc disease of the 
cervical spine, assigning a 10 percent evaluation.

A January 1998 RO decision granted a 40 percent evaluation 
for degenerative disc disease of the lumbar spine, effective 
April 1, 1997.  An April 2002 RO decision granted a 
30 percent evaluation for degenerative disc disease of the 
cervical spine, effective October 15, 2001.

The issues of increased initial evaluations for degenerative 
disc disease of the lumbar and cervical spine are the 
subjects of the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by internal hemorrhoids with persistent bleeding, 
but there are no fissures and there is no secondary anemia.

2.  Service connection is not in effect for right ear hearing 
loss and the veteran's service-connected left ear hearing 
loss is manifested by level II hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 
10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Part IV, Diagnostic Code 7336 (2003).  

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, Table VI and Table VII, 4.86, 
Diagnostic Code 6100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as letters in September 2001 and March 2003, 
informing them of the VCAA and evidentiary development 
thereunder, governing legal criteria relating to the issues 
decided herein, the evidence necessary to substantiate the 
veteran's claims, the evidence considered, and the reasons 
for the ratings assigned.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been afforded multiple VA examinations and he 
has indicated that he does not desire a VA hearing.  
Treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  

Hemorrhoids

The report of a June 1997 VA examination reflects that there 
were grade 2 internal hemorrhoids, prolapse and easy 
bleeding.  The diagnoses included internal hemorrhoids.  

The report of a July 1998 VA fee-basis examination reflects 
that there were no external hemorrhoids.  

The report of a November 1998 VA examination reflects that 
the veteran reported adequate sphincter control with no 
history of fecal leakage or involuntary bowel movement.  He 
reported daily episodes of bleeding through the hemorrhoids.  
There was no current treatment at that time.  On examination 
there was no evidence of fecal leakage.  There was no sign of 
anemia and no evidence of fissures.  There was no evidence of 
external hemorrhoids and no evidence of bleeding.  The 
diagnosis was internal hemorrhoids.

The report of an October 2001 VA examination reflects that 
the veteran's claims file had been reviewed.  The veteran 
indicated that the hemorrhoid condition had been worse in the 
last two years with rectal bleeding on a daily basis.  On 
examination there was adequate sphincter control.  The 
veteran reported fecal leakage, but indicated that he did not 
use under pads.  He reported severe hemorrhoid flare-up with 
protrusion.  He used Preparation H suppositories and sitz 
baths.  Examination indicated no evidence of fecal leakage, 
no sign of anemia, no evidence of fissures, no evidence of 
external hemorrhoids, and no evidence of bleeding.  The 
diagnosis was internal hemorrhoids.

The veteran's service-connected hemorrhoids have been 
evaluated under the provisions of Diagnostic Code 7336 of the 
Rating Schedule.  Diagnostic Code 7336 provides that for mild 
or moderate hemorrhoids a noncompensable evaluation will be 
assigned.  For large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, a 10 percent evaluation will be assigned.  With 
persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent evaluation will be assigned.

The veteran has consistently reported persistent bleeding, 
and the competent medical evidence has consistently indicated 
that the veteran has internal hemorrhoids, with early 
examination indicating easy bleeding, but examinations 
thereafter indicating that no bleeding was present during 
exam.  There is no competent medical evidence indicating that 
the veteran has ever had anemia during the appeal or that he 
has ever had fissures during the appeal.  All of the 
competent medical evidence, that addresses whether he has 
anemia and fissures, has indicated that he does not have 
anemia and fissures.  Therefore, a preponderance of the 
evidence is against a finding that the veteran has anemia or 
fissures.  In the absence of the veteran having anemia or 
fissures, his symptoms more nearly approximate the criteria 
for a 10 percent evaluation based on having hemorrhoids 
evidencing frequent recurrences.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 
10 percent assigned for hemorrhoids.

Hearing Loss

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2003).  38 C.F.R. § 4.85(f).  
There is no competent medical evidence that indicates that 
the veteran is deaf in his right ear.  All of the competent 
medical evidence indicates that the veteran retains hearing 
acuity in his right ear.  Therefore, the provisions of 
38 C.F.R. § 3.383 are not for application.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth in 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  
Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  The schedule allows for such audiometric 
test results to be translated into a numeric designation 
ranging from level I, for essentially normal acuity, to level 
XI, for profound deafness, in order to evaluate the degree of 
disability from defective hearing.

It is noted that, while this case was in appellate status, 
the rating criteria for hearing loss were revised.  64 Fed. 
Reg. 25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85 et seq.).  Review of the revised criteria reveals that 
the audiometric findings result in the same outcome 
regardless of whether the new or old criteria is used.  There 
is no change to the application in this case by the most 
recent revision, so neither set of criteria may be said to 
have a liberalizing effect in this case. 

As noted previously, the reports of June 1997, July 1998, and 
October 2001 audiology examinations indicate that the veteran 
was not deaf in his right ear.  The report of the June 1997 
VA audiology examination reflects that the veteran's average 
threshold, at the designated frequencies, was 10 and his 
speech recognition was 100 percent.  The report of a July 
1998 VA fee-basis audiology examination reflects that the 
average threshold, at the designated frequencies, was 42.25 
and his speech recognition was 84 percent.  The report of an 
October 2001 VA audiology examination reflects that the 
average threshold, at the designated frequencies, was 
44 decibels and his speech recognition was 96 percent in the 
left ear.  The earlier and most recent audiology evaluations 
correspond with level I hearing in the left ear and the July 
1998 examination corresponds with level II hearing in the 
left ear.  Pursuant to these findings a noncompensable 
evaluation for left ear hearing loss is appropriate based on 
level I hearing in the nonservice-connected ear and level II 
hearing in the service-connected left ear.  Therefore, a 
preponderance of the evidence is against an evaluation for 
the veteran's service-connected left ear hearing loss 
throughout the appeal.


ORDER

An initial evaluation greater than 10 percent for hemorrhoids 
is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.


REMAND

A determination has been made that additional development and 
due process are necessary in the current appeal.  
Accordingly, the appeal, with respect to the two remaining 
issues, is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, 7009, -7010 (Fed. Cir. Sept. 
22, 2003).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
degenerative disc disease of the lumbar 
and cervical spine.  The claims folder 
should be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected 
degenerative disc disease of the lumbar 
and cervical spine, including whether 
either the degenerative disc disease of 
the lumbar or cervical spine results in 
incapacitating episodes.  If either 
results in incapacitating episodes, the 
examiner is requested to indicate the 
duration of the episode and the frequency 
of the occurrence of the episode.  The 
examiner is also requested to set forth 
in degrees of excursion the limitation of 
motion of the cervical and lumbar spine.  
The examiner is also requested to:  (1) 
express an opinion as to whether pain 
that is related to the veteran's service-
connected degenerative disc disease of 
the lumbar and cervical spine could 
significantly limit the functional 
ability of the lumbar and cervical spine 
during flare-ups, or when the lumbar and 
cervical spine are used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected degenerative disc 
disease of the lumbar and cervical spine, 
the lumbar or cervical spine exhibit 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  

3.  Thereafter, the RO should 
readjudicate the issues of increased 
ratings for degenerative disc disease of 
the lumbar and cervical spine with 
appropriate consideration of changes to 
the rating criteria for intervertebral 
disc syndrome, effective September 23, 
2002.  67 Fed Reg. 54,345-54,349, August 
22, 2002.  Appropriate consideration 
should also be given the changes to 
rating criteria for evaluating the spine, 
effective September 26, 2003.  
68 Fed. Reg. 51,454-51,458, August 27, 
2003.  If any claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



